Citation Nr: 0916650	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  03-23 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

 Appellant and spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to 
December 1968.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A personal RO hearing was held in November 2004.  The 
Board previously remanded this case for further development 
in February 2007.   


FINDING OF FACT

Right knee disability, diagnosed as chondromalacia with 
arthritis, was manifested during active duty service. 


CONCLUSION OF LAW

Right knee disability, diagnosed as chondromalacia with 
arthritis, was incurred in the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran is seeking entitlement to service connection for 
right knee disability.  The Veteran asserts that his current 
right knee disability is due to when he fell off the bus upon 
arriving at boot camp.  He has also attributed his knee 
disability to a later incident in service when he suffered a 
laceration to his right knee.  Applicable law provides that 
service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service treatment records showed that in January 1965, when 
reporting for recruit training, the Veteran had occasional 
right knee pain with slight limp.  A February 1968 service 
treatment record showed that the Veteran reported to sick bay 
after lacerating his right knee with an electric sander.  The 
laceration was approximately one itch and superficial.  
Stitches were done.  A December 1968 service examination 
prior to discharge showed that the lower extremities were 
clinically evaluated as normal.  

After service private hospital records showed that the 
Veteran underwent right knee surgery in January 1989 and 
January 1990.  However, these records do not give any sort of 
etiological opinion.  

VA treatment records have also been associated with the 
claims file and reviewed. An April 2003 record showed that 
the Veteran reported that his right knee did swell up for a 
few years if he bended the knee.  Naproxen worked for knee 
pain and swelling.  A contemporaneous x-ray was negative.  
Nevertheless, these records also do not include an 
etiological opinion concerning the Veteran's right knee 
disability.  

In support of his claim, the Veteran submitted a July 2003 
private opinion from L.T., M.D., who performed the two 
surgeries.  Dr. L.T. referenced the January 1965 service 
treatment record and concluded that in his opinion, it was 
medically possible to have acquired the type of injury the 
Veteran had to his right knee from the fall he had while in 
basic training.  A June 2003 Report of Medical Evaluation by 
Dr. L.T., which described the right knee surgeries the 
Veteran underwent in January 1989 and January 1990, was also 
submitted.  

At the November 2004 RO hearing, the Veteran testified that 
he fell off the bus upon arriving at boot camp and hit his 
right knee.  He also again relayed the incident where he 
suffered a cut on his right knee and had to get stitches 
while in service.  The Veteran reported that no x-rays were 
taken nor was anything else done while he was in service.  
However, he indicated that he has had a chronic right knee 
problem since service and had surgeries in 1989 and 1990.     

The Veteran also submitted a March 2005 private opinion from 
his physician, M.A., D.O.  Dr. M.A. noted that he reviewed 
the Veteran's military medical records and pointed out the 
note concerning a slight limp, which would have been more 
likely related to such an injury.  The doctor also noted the 
laceration the Veteran sustained while in service.  He 
concluded that the Veteran had severe right knee arthritic 
pain and weakness and debilitation from the injuries to the 
right knee, which was more likely than not pain that was 
continuing because of this injury.  

The Veteran was afforded a VA examination in August 2005 by a 
medical doctor.  The claims file was reviewed.  The Veteran 
again reported that he fell off the bus at boot camp and 
landed on his right knee.  He did not report it and then 
several days later, the doctor noticed he was limping and 
said to let him know if the knee did not get better.  The 
superficial laceration was also noted.  After service, the 
Veteran reported that he had a limp and it would hurt to 
squat down.  He would also awaken with pain and would feel a 
knee click.  The examiner referenced the June 2003 report 
concerning the Veteran's knee surgeries by Dr. L.T.  It was 
also noted that the Veteran quit working in 1996 and was 
declared disabled due to psychiatric disabilities.  

After examining the Veteran, the examiner diagnosed the 
Veteran with right knee problem, now status post medial 
meniscectomy times two with debridement of chondromalacia and 
resection of the synovial plica and of a reactive synovitis.  
There procedures were done in 1989 and 1990.  The Veteran 
returned to work until he became disabled in 1996.  The 
examiner indicated that he was having trouble with there 
being no documentation during the Veteran's service or 
working career following service of an ongoing knee problem.  
However, the lack of documentation did not mean that it was 
impossible that the Veteran could have been putting up with 
an ongoing knee problem.  He observed that he was 18 years 
from service until he had his first knee surgery in 1989.  He 
noted that people in this age group get meniscal tears, which 
were likely to be posterior horn tears, and not the displaced 
bucket handle tear of an acute athletic injury.  Thus, in his 
opinion, it was most likely that an important relationship 
between the service injury and the meniscal tears did not 
exist.  The examiner concluded that he realized his opinion 
was at variance with Dr. L.T.'s July 2003 note.  He also 
noted the letter from Dr. M.A, the Veteran's personal 
physician, relating the knee problem to service and 
mentioning the slight limp the Veteran had at one time.    

A May 2006 private MRI showed a small area of signal along 
the inferior articular surface of the posterior horn of the 
medial meniscus far towards the intercondylar notch, may be 
secondary to postsurgical change versus mild 
fraying/fibrillation or subtle tear; internal degeneration in 
the anterior horn of the lateral meniscus favored over the 
presence of a frank tear at this time, mild knee effusion, 
mild to moderate sized elongated popliteal cyst, small 
fibrocystic change in the medical patellar facet with mild 
overlying chondromalacia consistent with developing 
osteoarthritis; and a subcentimeter cystic lesion in the 
posterolateral femoral condyle with a small adjacent 
extraosseeus component beneath the lateral head of the 
gastrocnemius muscle. 

The claims file also includes a June 2006 letter from T.R., 
M.D.  The Veteran again reported right knee pain from the 
fall in 1965.  The examiner noted that radiographs reviewed 
mild medial joint space narrowing with mild arthritis and an 
MRI showed some chondromalacia of the medial joint space with 
some increased signal in the medial meniscus, more consistent 
with prior surgery than a new tear.  While the examiner noted 
that the primary problem was arthritis, an opinion was not 
given with respect to etiology.  The record also includes 
treatment reports from this doctor till 2007 showing that the 
Veteran had been receiving Synvisc injections.  

The Veteran was afforded another VA examination in February 
2009 by a physician's assistant.  The claims file was 
reviewed.  The Veteran again reported injuring his knee in 
boot camp when he fell off the bus.  The examiner indicated 
that the Veteran walked without antalgic gait, but he used a 
cane and wore a right knee brace.  The examination report 
showed that a February 2008 x-ray of the right knee was 
normal.  The assessment was right knee chondromalacia status 
post arthroscopic medial meniscectomy and plicectomy 1989 and 
1990.  No complications, no sequelae.  Based upon the history 
provided, the physical examination, review of the claims 
file, service treatment records and available imaging 
reports, the examiner found that it was less likely than not 
that the Veteran's current right knee disability was related 
to his Naval service.  The rationale provided was that it was 
more than likely that the Veteran's current right knee 
disability was related to chronic degenerative changes 
associated with aging.      

The claims file also includes lay statements from the 
Veteran's wife, brother, daughter and a fellow service 
member.  His wife and brother both recalled hearing the story 
of how the Veteran fell of the bus his first day of boot camp 
at the time it occurred.  His wife also stated that the 
Veteran walked with a limp when they got married that had 
progressively gotten worse.  Further, his brother indicated 
that the Veteran had had a right knee problem since his 
discharge from service.  Moreover, his daughter also stated 
that she was born in 1971 and always remembered that the 
Veteran could never walk or play when she was a child due to 
his knee.  The fellow service member recounted the 1968 
incident when the Veteran sustained a laceration to his right 
knee.   

The Veteran also submitted another statement in March 2007 
recounting the incidents in service and knee pain he 
experienced since then.

Based on the Veteran's credible statements and hearing 
testimony, as well as the lay statements of his wife and 
brother, the Board finds that the evidence supports a finding 
that the incident described by the Veteran where he fell of 
the bus and injured his right knee in service did occur.  
This finding is also supported by the January 1965 service 
treatment record, which indicated that the Veteran walked 
with a limp due to right knee pain.  

However, the Board is faced with a conflicting record as to 
whether the Veteran's current right knee disability is 
related to this incident in service.  In support of the 
Veteran's claim are private medical opinions by Drs. L.T. and 
M.A.  Dr. L.T. stated that it was medically possible to 
acquire the type of right knee injury the Veteran had from 
the fall.  Further, Dr. M.A. provided that it was more likely 
than not that the Veteran's knee pain had continued because 
of the injury in service.  Moreover, the Veteran has 
consistently reported that his right knee pain has been 
ongoing since service and the Veteran's wife and brother have 
also reported noticing the ongoing pain since that time.  
Importantly, there is documentation of right knee problems in 
service.  However, against the Veteran's claim are the August 
2005 VA examination report with opinion by a VA medical 
doctor and the February 2009 VA examination report by a VA 
physician's assistant.  While the August 2005 VA examiner 
found that the relationship between the service injury and 
meniscal tears did not exist due to the lack of documentation 
for 18 years, he also noted that it was not impossible that 
Veteran could have been putting up with the ongoing knee 
problem without seeking treatment.  Further, despite 
documentation of the Veteran having other disabilities of the 
right knee, the examiner only addressed the meniscal tears.  
Moreover, although he indicated that his opinion was 
different from the two private doctors, he did not provide 
any further rational.  Significantly, with respect to the 
February 2009 VA examination, the examiner did not address 
the two private opinions or the private MRI and treatment 
records which showed chondromalacia and arthritis present in 
the right knee.  

The Board is thus presented with an evidentiary picture which 
shows conflicting opinions by medical professionals.  
Although the VA examiners indicated that the claims file was 
reviewed, the private medical doctors were aware of the 
incidents in service as well as the Veteran's medical 
history.  See Nieves- Rodriguez v. Peake, No. 06-312 (U.S. 
Vet. App. Dec. 1, 2008).  Nevertheless, the conclusions 
reached by the examiners are different.  After balancing 
these medical opinions, the Board must conclude that there is 
essentially a state of equipoise as to the medical 
conclusions to be drawn.  In such situations, a decision 
favorable to the appellant is mandated by 38 U.S.C.A. § 
5107(b).  Thus, service connection is warranted for 
chondromalacia and arthritis of the right knee.  

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
which has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126, VA has a duty to notify the Veteran 
of any information and evidence needed to substantiate and 
complete a claim, and of what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A.  § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  In light of the favorable decision as it relates to 
the issue of entitlement to service connection, the 
satisfaction of these VCAA requirements is rendered moot.  
The Board notes that by letter in February 2007 the Veteran 
was advised of the manner of establishing disability ratings 
and effective dates.  


ORDER

Service connection for right knee disability, diagnosed as 
chondromalacia with arthritis, is warranted.  The appeal is 
granted to this extent.  




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


